Notice of Allowability
Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is the Boegel publication wherein it discloses a travel assistance device configured to execute a travel assistance for platooning of three or more vehicles that form a vehicle group, the travel assistance device comprising circuitry (see ¶0004, ¶0016 - ¶0018, and ¶0027 - ¶0033.  In particular, see ¶0026, Boegel teaches a vehicle travel assistance device comprising a platooning control system based upon vehicle-to-vehicle and / or vehicle-to-infrastructure technology in conjunction with onboard vehicle sensors, such as machine vision and LIDAR, for coordinating lane changes of platooning vehicles) including: 
a first control unit configured to execute lane changing of a rearmost vehicle  when a lane changing instruction for the vehicle group has been issued, the rearmost vehicle  being a vehicle located at a rearmost location of the vehicles that form the vehicle group (see Figs. 5 - 12, ¶0004, and ¶0016 - ¶0018.  In particular, see Figs. 6 – 7.  See ¶0018, Boegel teaches execution of coordinated lane changing of vehicles in a platoon whereby the last vehicle in the platoon enters another lane of traffic first before any of the other platooning vehicles begin to lane change); and 
a second control unit  configured to permit lane changing of at least one vehicle that forms the vehicle group other than the rearmost vehicle after executing the lane changing of the rearmost vehicle.  (See Figs. 5 - 12, ¶0004, and ¶0016 - ¶0018.  In particular, see Figs. 10 – 12.  See ¶0018, Boegel teaches that once 
However, the prior art does not teach, or suggest every element of independent claims 1 and 8. As such, a person skilled in the art would not modify Boegel, or any other combination thereof, to provide the method wherein a steering adjuster executes the lane changing of the following vehicle in response to steering for the lane changing of the head vehicle.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein a steering adjuster executes the lane changing of the following vehicle in response to steering for the lane changing of the head vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661